Exhibit 10.7
SETTLEMENT AGREEMENT AND RELEASE
THIS SETTLEMENT AGREEMENT AND RELEASE (“Agreement”) is executed as of the dates
set forth below, by and between FirstMark III, L.P., a Delaware limited
partnership located at 120 W. 45th St., 19th Floor, NY, NY 10036 (“FM 3”);
FirstMark III Offshore Partners, L.P., a Cayman Islands entity, with a mailing
address of 120 W. 45th St., 19th Floor, NY, NY 10036 (“FM 3O”) (collectively
“FirstMark” or “Plaintiffs”); and Irvine Sensors Corporation, a Delaware
corporation located at 3001 Red Hill Avenue, Costa Mesa, California 92526
(“Irvine”) (All three parties to this Agreement may be referred to collectively
as the “Parties” and each of them as a “Party”).
RECITALS
WHEREAS, FirstMark commenced an action against Irvine that is currently pending
in the Supreme Court of the State of New York, County of New York, entitled
FirstMark III, L.P. and FirstMark III Offshore Partners, L.P. v. Irvine Sensors
Corporation (Index No. 103687/09) (hereinafter the (“Action”)); and
WHEREAS, the Parties desire to adjust and settle all claims between them,
including those claims asserted in the Action.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Parties do hereby agree as follows:
1. (a) Irvine shall pay to FirstMark the total sum of $1,235,000 (the
“Settlement Amount”). The Settlement Amount shall be paid in monthly
installments as follows: (1) $80,000 (including $15,000 in attorney’s fees) by
January 15, 2011; (2) $80,000 (including $15,000 in attorney’s fees) by
February 15, 2011; (3) $70,000 (including $5,000 in attorney’s fees) by
March 15, 2011; (4) fourteen payments of $65,000 by the 15th day of each month
commencing April 15, 2011; and (3) a final payment of $95,000.

 

 



--------------------------------------------------------------------------------



 



(b) Each installment of the Settlement Amount shall be paid in the amounts set
forth below by wire transfer of immediately available funds to the following
accounts, unless a different account or manner of payment is requested by
FirstMark:

     
Branch: Citibank New York
  Branch: Citibank New York
 
   
SWIFT: CITIUS33
  SWIFT: CITIUS33
 
   
ABA: 021000089
  ABA: 021000089
 
   
Account Number: 30769072
  Account Number: 30769005
 
   
Account Name: FirstMark III LP
  Account Name: FirstMark III Offshore Partners LP

(c) The above payments will be made as follows:

                          Date   Payment     FM 3     FM 3O  
1/15/11
    80,000       70,115.93       9,884.07  
2/15/11
    80,000       70,115.93       9,884.07  
3/15/11
    70,000       61,351.44       8,648.56  
4/15/11
    65,000       56,969.19       8,030.81  
5/15/11
    65,000       56,969.19       8,030.81  
6/15/11
    65,000       56,969.19       8,030.81  
7/15/11
    65,000       56,969.19       8,030.81  
8/15/11
    65,000       56,969.19       8,030.81  
9/15/11
    65,000       56,969.19       8,030.81  
10/15/11
    65,000       56,969.19       8,030.81  
11/15/11
    65,000       56,969.19       8,030.81  
12/15/11
    65,000       56,969.19       8,030.81  
1/15/12
    65,000       56,969.19       8,030.81  
2/15/12
    65,000       56,969.19       8,030.81  
3/15/12
    65,000       56,969.19       8,030.81  
4/15/12
    65,000       56,969.19       8,030.81  
5/15/12
    65,000       56,969.19       8,030.81  
6/15/12
    95,000       83,262.66       11,737.34  
 
                 
Total
    1,235,000       1,082,414.62       152,585.38  

 

2



--------------------------------------------------------------------------------



 



2. In the event a monthly installment payment is not paid by Irvine within
thirty (30) days of the date it is due (the “Default”), FirstMark may enter a
Confession of Judgment in the form attached hereto as Exhibit A, in the full
Settlement Amount less any payment made by Irvine to FM 3/FM 3O pursuant to this
Settlement Agreement prior to the Default.
3. It is understood and agreed that this Agreement does not constitute an
admission by any Party of any wrongful action or violation of any federal or
state statute, local ordinance or common law rights or of any other possible or
claimed violation of law or rights, contractual or otherwise.
4. Each of the Parties agrees not to, directly or indirectly, make any
disparaging statements regarding any other Party, any of such other Party’s
affiliated companies, or any of their respective successors, officers,
directors, shareholders (for shareholders, solely with respect to the Action),
members or employees.
5. Each Party, including each employee, agent, general partner and/or
representative of each Party (including its outside counsel), agrees that this
Agreement is confidential and further agrees that it shall keep the contents of
this Agreement, and of any negotiation or communication related thereto (whether
written or preserved in any other form) in strict confidence and shall not
disclose, summarize or characterize any of the contents of this Agreement to any
other person, without the prior written consent of the adverse Party, except
(a) as required by law; (b) to any regulatory body with jurisdiction over such
Party, including disclosure and filing of this Agreement with the SEC; (c) to
such Party’s auditors, tax preparers, financial advisors and current and
prospective investors in the Party or its affiliated funds, provided such third
parties agree to maintain the confidentiality of the contents except as required
by law. Notwithstanding anything herein to the contrary, a Party may disclose to
any person or entity that “The Action has been dismissed by agreement of the
Parties, and the terms of that agreement are confidential” or words
substantially to that effect which do not disclose any of the other terms of
this Agreement. Each of the Parties acknowledges that the agreement to the terms
set forth in this paragraph is a material inducement to each of the Parties in
entering into this Agreement and that none of the Parties would enter into this
Agreement if not for the inclusion of this paragraph.

 

3



--------------------------------------------------------------------------------



 



6. The Parties agree that any violation of paragraph 4 or 5 of this Agreement by
a Party to this Agreement cannot be adequately compensated solely by monetary
damages, and the non-violating Party may seek injunctive relief as well as
monetary damages in court.
7. FirstMark agrees to execute and thereafter deliver to counsel for Irvine a
Stipulation of Discontinuance in the form attached hereto as Exhibit B, which
counsel for Irvine shall file with the Court in which the Action is pending.
This Agreement shall not be filed with the Court in which the Action is pending
or any other court, tribunal, organization or government entity.
8. FirstMark III, L.P. and FirstMark III Offshore Partners, L.P., on behalf of
themselves, their officers, general partners and their respective
representatives, successors and/or assigns (collectively the “FirstMark
Releasing Parties”), hereby irrevocably and fully release and forever discharge
Irvine Sensors Corporation, its past and present officers, directors, managers,
employees, representatives, shareholders (for shareholders, solely with respect
to the Action), subsidiaries, affiliates, attorneys, successors and assigns, in
any and all capacities (collectively the “Irvine Released Parties”) from any and
all actions, causes of action, suits, charges, complaints, claims, liabilities,
obligations, promises, contracts, agreements, controversies, damages, demands,
costs, losses, debts and expenses (including attorney’s fees and costs actually
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected,
fixed or contingent, that any of the FirstMark Releasing Parties may have, or
may have had, against any of the Irvine Released Parties by reason of any matter
whatsoever from the beginning of time to the date of this Agreement, including,
without limitation, any claims related to the subject matter of the Action.

 

4



--------------------------------------------------------------------------------



 



9. Irvine, on behalf of itself, its officers, directors, and their respective
representatives, successors and/or assigns (collectively the “Irvine Releasing
Parties”), hereby irrevocably and fully releases and forever discharges
FirstMark III, L.P. and FirstMark III Offshore Partners, L.P., their past and
present officers, general partners, employees, representatives, subsidiaries,
affiliates, attorneys, successors and assigns, in any and all capacities
(collectively the “FirstMark Released Parties”) from any and all actions, causes
of action, suits, charges, complaints, claims, liabilities, obligations,
promises, contracts, agreements, controversies, damages, demands, costs, losses,
debts and expenses (including attorney’s fees and costs actually incurred) of
any nature whatsoever, known or unknown, suspected or unsuspected, fixed or
contingent, that any of the Irvine Releasing Parties may have, or may have had,
against any of the FirstMark Released Parties by reason of any matter whatsoever
from the beginning of time to the date of this Agreement, including, without
limitation, any claims related to the subject matter of the Action.
10. The FirstMark Releasing Parties and the Irvine Releasing Parties expressly
waive any and all rights and benefits conferred upon them by Section 1542 of the
California Civil Code, which states as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Accordingly, the FirstMark Releasing Parties and the Irvine Releasing Parties
knowingly, voluntarily and expressly waives any rights and benefits arising
under Section 1542 of the California Civil Code and any other statute or
principle of similar effect.
11. FirstMark and Irvine represent that, other than the Action, they are not
aware of any proceedings, investigations or actions that are threatened,
currently pending or ongoing that relate in any way to (a) claims by FirstMark
or any of the FirstMark Releasing Parties against any of the Irvine Released
Parties, or (b) claims by Irvine or any of the Irvine Releasing Parties against
any of the FirstMark Released Parties.

 

5



--------------------------------------------------------------------------------



 



12. Each of the Parties represents and warrants to the other Parties as follows:
(a) Each Party is duly established, validly existing and in good standing under
the laws of the jurisdiction in which it was established, with the requisite
corporate power and authority to enter into this Agreement and perform its
obligations hereunder.
(b) The execution, delivery and performance of this Agreement by each Party and
the consummation of the transactions contemplated hereby have been duly and
validly authorized by all requisite corporate action, and no other corporate
proceedings on its part are necessary to authorize the execution, delivery or
performance of this Agreement. This Agreement has been duly executed and
delivered by such Party and constitutes the valid and binding obligation of such
Party, enforceable in accordance with its terms.
(c) Each individual Party has read this Agreement, understands its contents, and
agrees to its terms and conditions.
(d) Each Party’s execution of this Agreement has not been obtained by duress.
(e) Each Party has consulted with legal counsel of its choice prior to executing
this Agreement, the terms of this Agreement and the consequences of this
Agreement have been completely explained by their attorneys, and those terms are
fully understood and voluntarily accepted.
(f) Each Party has conducted an independent investigation of the facts and does
not rely upon any statement or representation of another Party or
representatives of another Party in entering into this Agreement, other than as
expressly provided for in this Agreement.
(g) Each Party has accepted the terms of this Agreement as a complete compromise
of matters involving disputed issues of law and fact.

 

6



--------------------------------------------------------------------------------



 



13. This Agreement shall be binding upon and inure to the benefit of the Parties
hereto, and any of their respective subsidiaries, affiliates, insurers,
predecessors, successors, officers, directors, managers, employees,
stockholders, members, agents, attorneys or assigns.
14. This Agreement constitutes the entire agreement among the Parties with
respect to the subject matter hereof and the disposition of all claims between
the Parties, including without limitation the claims asserted in the Action.
15. This Agreement and any questions concerning its validity, construction or
performance shall be governed by the laws of the State of New York without
regard to choice of law.
16. This Agreement may be signed in counterparts, each of which shall be deemed
an original but all of which together shall constitute one and the same
agreement.

            FIRSTMARK III, L.P.
    Dated: December 20, 2010  By:   /s/ Brian Kempner         Name:   Brian
Kempner        Title:   Chief Operating Officer        FIRSTMARK III OFFSHORE
PARTNERS, L.P.
    Dated: December 20, 2010  By:   /s/ Brian Kempner         Name:   Brian
Kempner        Title:   Chief Operating Officer        IRVINE SENSORS
CORPORATION
    Dated: December 20, 2010  By:   /s/ John Stuart         Name:   John Stuart 
      Title:   Senior Vice President and
Chief Financial Officer     

 

7



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF CONFESSION OF JUDGMENT
AFFIDAVIT OF CONFESSION OF JUDGMENT

         
STATE OF CALIFORNIA
  )  
 
  ) ss.:
COUNTY OF ORANGE
  )  

JOHN J. STUART, being duly sworn, deposes and says:
1. I am an individual and a resident of the State of California. I make this
affidavit in my capacity as Senior Vice President and Chief Financial Officer of
Irvine Sensors Corporation, a Delaware corporation located at 3001 Red Hill
Avenue, Costa Mesa, California 92526, and with the authorization of said
corporation.
2. I make this affidavit in order to confess judgment, pursuant to CPLR § 3218,
against Irvine Sensors Corporation and in favor of FirstMark III, L.P. and
FirstMark III Offshore Partners, L.P. for $1,235,000.00 (One Million Two Hundred
Thirty-Five Thousand and 00/100 Dollars); and hereby authorize FirstMark III,
L.P. and FirstMark III Offshore Partners, L.P. (or its successors and assigns)
to enter judgment therefore against Irvine Sensors Corporation in New York
County.
3. This confession of judgment is for an existing debt justly due to FirstMark
III, L.P. and FirstMark III Offshore Partners, L.P.
4. Through a settlement agreement, Irvine Sensors Corporation became indebted to
FirstMark III, L.P. and FirstMark III Offshore Partners, L.P. in the amount of
$1,235,000.00 (One Million Two Hundred Thirty-Five Thousand and 00/100 Dollars).
In addition to any of FirstMark III, L.P. and FirstMark III Offshore Partners,
L.P.’s other rights and remedies, upon an affidavit or an affirmation of
FirstMark III, L.P. and FirstMark III Offshore Partners, L.P.’s attorney that
the debt or any part of the debt owed by Irvine Sensors Corporation to FirstMark
III, L.P. and FirstMark III Offshore Partners, L.P. remains unpaid, which
affidavit or affirmation shall also set forth the amount that remains unpaid,
FirstMark III, L.P. and FirstMark III Offshore Partners, L.P. are authorized to
enter judgment against Irvine Sensors Corporation, pursuant to this Affidavit of
Confession of Judgment, for the amount that remains unpaid. Once entered, the
judgment may be docketed in any other county in the State of New York. Any
judgment entered in this matter shall be subordinate to all then existing
secured obligations of Irvine Sensors Corporation.

 

8



--------------------------------------------------------------------------------



 



5. The undersigned, therefore, is justly indebted to FirstMark III, L.P. and
FirstMark III Offshore Partners, L.P. in the sum of $1,235,000.00 (One Million
Two Hundred Thirty-Five Thousand and 00/100 Dollars).
6. This Confession of Judgment is not for the purpose of securing FirstMark III,
L.P. and FirstMark III Offshore Partners, L.P. against a contingent liability
and is not an installment loan within the prohibition of CPLR §3201.

         
 
 
 
JOHN J. STUART, in his capacity as
Senior Vice President and
Chief Financial Officer of
Irvine Sensors Corporation    

Sworn to before me this
20th day of December, 2010.

     
 
Notary Public
   

 

9



--------------------------------------------------------------------------------



 



Exhibit B
FORM OF STIPULATION OF DISCONTINUANCE

     
SUPREME COURT OF THE STATE OF NEW YORK
   
COUNTY OF NEW YORK 
   
 
X  
FIRSTMARK III, L.P. and
   
FIRSTMARK III OFFSHORE PARTNERS, L.P.,
   
 
  STIPULATION OF
Plaintiffs
  DISCONTINUANCE
 
  WITH PREJUDICE
 
   
-against-
  Index No. 103687/09
 
   
IRVINE SENSORS CORPORATION,
   
 
   
Defendant.
   
 
X  

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned attorneys of
record, that, whereas no party hereto is an infant or incompetent person for
whom a committee has been appointed and no person not a party has an interest in
the subject matter of the action, the above entitled action be, and the same
hereby is, discontinued, with prejudice, without costs to either party as
against the other.
IT IS FURTHER STIPULATED AND AGREED that a facsimile, photocopied, or electronic
copy of this Stipulation may be treated as an original for filing purposes and
that either party may file this Stipulation with the Court without further
notice to the other.

                      Dated: December __, 2010       Dated: December __, 2010  
 
 
                    CULLEN AND DYKMAN LLP       DORSEY & WHITNEY LLP    
 
                   
By:
          By:        
 
 
 
Thomas S. Baylis          
 
David C. Singer    
 
  Attorneys for Plaintiffs           Attorneys for Defendant    
 
  100 Quentin Roosevelt Boulevard           250 Park Avenue    
 
  Garden City, New York 11530           New York, NY 10177-1500    
 
  (516) 357-3700           (212) 415-9200    

 

10